FILED
                                                                      May 29 2019, 10:49 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
Stacy R. Uliana                                            Curtis T. Hill, Jr.
Bargersville, Indiana                                      Attorney General of Indiana
                                                           Samuel J. Dayton
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

William Hedrick,                                           May 29, 2019
Appellant-Defendant,                                       Court of Appeals Cause No.
                                                           18A-CR-1945
        v.                                                 Appeal from the Delaware
                                                           Circuit Court
State of Indiana,                                          The Honorable Linda Ralu Wolf,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No. 18C03-
                                                           1501-F6-1



Riley, Judge.




Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019                               Page 1 of 22
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, William Hedrick, M.D., (Hedrick), appeals his

      conviction for three Counts of forgery, Level 6 felonies, Ind. Code § 35-43-5-

      2(d), and three Counts of registration offense, Level 6 felonies, I.C. § 35-48-4-

      14(b)(2)(C).


[2]   We affirm.


                                                    ISSUES
[3]   Hedrick presents four issues on appeal, which we consolidate and restate as the

      following three issues:


          (1) Whether the trial court erred by admitting certain evidence;


          (2) Whether the State presented sufficient evidence beyond a reasonable

              doubt to support Hedrick’s convictions; and


          (3) Whether the three forgery convictions violate the continuous crime

              doctrine.


                       FACTS AND PROCEDURAL HISTORY
[4]   Hedrick is a licensed physician in the state of Indiana. He is also certified by

      the American Board of Pain Medicine in physical medicine and rehabilitation.

      In 2008, Hedrick established his own medical practice, where he specialized in

      pain management, and had several offices, including one in Muncie, Indiana.

      As his practice grew, Hedrick networked with other doctors. At its peak,


      Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019          Page 2 of 22
      Hedrick’s practice had 250 employees and sixteen medical providers, including

      doctors and nurse practitioners.


[5]   On February 28, 2013, and March 28, 2013, the Indiana Medical Licensing

      Board (the Board), held a hearing concerning a disciplinary complaint filed

      against Hedrick. On April 2, 2013, the Board issued a detailed Order that

      found three violations of Indiana Code section 25-1-9-4. Specifically, the Board

      concluded that Hedrick had violated: (1) I.C. § 25-1-9-4(a)(4)(A)(ii) when he

      failed to keep abreast with current practices when he administered steroid

      injections beyond what has been deemed medically acceptable; (2) I.C. § 25-1-9-

      4(a)(4)(B) when he failed to apply current theories of appropriate pain

      management to the treatment of his patients; and (3) I.C. 25-1-9-4(a)(4)(B)

      when he failed to adequately supervise his nurses and physician assistants.

      Because of these violations, the Board placed Hedrick’s medical license on

      indefinite probation, and it established a list of terms and conditions that

      included monthly reporting, continuing training, and a fine.


[6]   A medical practitioner who holds a registration number issued by the United

      States Department of Justice, Drug Enforcement Administration (DEA), and a

      Controlled Substance Registration license issued by the state of Indiana, may

      prescribe “Schedule II through V drugs” to patients. (Transcript Vol. II, p.

      204).


[7]   In October 2013, Anita Doctor (Doctor), a nurse practitioner, began working at

      Hedrick’s practice. Doctor primarily saw patients for pain management


      Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019          Page 3 of 22
      treatment, including “prescribing opioid pain medication.” (Tr. Vol. II, p. 206).

      In mid-November 2013, Doctor witnessed two other nurse practitioners writing

      prescriptions for patients seen by Hedrick, but whom they had not seen

      themselves. Before leaving Hedrick’s practice in April 2014, Doctor had

      observed several instances where patients were receiving opioids without going

      through a substance-abuse screening procedure. She also noted that several

      patients “receiv[ed] more than 60 morphine equivalents a day,” which under

      Indiana and federal guidelines, requires close monitoring of the patient. (Tr.

      Vol. II, p. 211). When Doctor attempted to wean those patients from the pain

      medication by prescribing muscle relaxers or nerve medications, those patients

      would try to see another nurse practitioner. Doctor also witnessed a nurse

      practitioner sign a prescription and hand it to Hedrick, who then gave it to a

      patient. When Doctor inquired about that anomaly, she learned that Blue

      Cross Blue Shield insurance company would not reimburse patients seen or

      treated by Hedrick. The practice also posted a list of all the insurance

      companies that would not reimburse Hedrick.


[8]   After Doctor left Hedrick’s practice, Doctor learned that employees from

      Hedrick’s practice continued to use her name and DEA registration number to

      prescribe controlled substances. Specifically, on May 1, 2014, someone other

      than Doctor signed two prescriptions, one for Morphine and one for Percocet;

      on May 8, 2014, someone other than Doctor signed a prescription for Morphine

      that listed Doctor’s credentials; and on November 26, 2014, someone other

      than Doctor called in a prescription for Tramadol at Walgreens.


      Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019           Page 4 of 22
[9]    In November 2013, Elisabeth Buchanan (Buchanan), a nurse practitioner,

       began working at Hedrick’s practice. Each week, she operated as a nurse for

       four days, and for the remaining day, she was the chief operating officer. In

       December 2013, Buchanan learned that Hedrick’s practice was in financial

       trouble. For instance, Buchanan learned that Fifth Third Bank was considering

       calling a note due, and that Hedrick had hired a consulting firm to look at the

       practice’s financial books so as to improve the stability of the organization. The

       consulting firm sent an email to Hedrick’s staff stating that the practices of the

       chief finance officer, Greg Lutz (Lutz), should be lauded since he had

       renegotiated monthly payments to American Express down to $5,000 a month

       from $25,000. In January 2014, Buchanan indicated to Hedrick that she

       wanted to resign, but she later changed her mind.


[10]   On August 26, 2014, at approximately 8:00 a.m., Buchanan sent an email to

       Hedrick and a few other staff members, expressing concern that other people

       were using her “DEA# . . . for numerous prescriptions [] both scheduled and

       unscheduled,” drugs that she had not specifically prescribed. (State’s Exh. Vol.

       II, p. 175). Buchanan also raised a concern that one patient who had a history

       of mental illness and whom she had seen on June 14, 2014, had thereafter been

       seen by two other nurses in a span of five weeks and had been prescribed a total

       of “330 oxycodone.” (State’s Exh. Vol. II, p. 176). When Buchanan received

       no response to her email, at around 10:00 a.m., she wrote to the entire clinical

       staff and stated




       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019          Page 5 of 22
               I just wanted to take a moment and ask that everyone PLEASE
               check the prescription for which you are signing and make sure
               they are yours.

               I have had over [fifteen] patients alone in the last week that were
               not or have ever been seen by me or prescribed medications by
               me; however, they are ending up on INSPECT 1 or in the
               computer that I have prescribed medications to them. Some
               have shown [two] providers have wrote [sic] scripts on the same
               day. I am not sure if it is a computer issue or what; but if you
               could please double check as you sign them, or they are printed it
               would be appreciated.


       (State’s Exh. Vol. II, p. 177). When Hedrick did finally respond to Buchanan’s

       emails, he told her that the situation was due to a flaw with the INSPECT

       program. The following day, Buchanan resigned. On September 9, 2014,

       which was after Buchanan left Hedrick’s practice, someone other than

       Buchanan signed a prescription for Percocet that listed Buchanan’s name and

       Buchanan’s DEA registration number. Buchanan was in Texas on that date.


[11]   In the Fall of 2014, Hedrick was the target of a criminal investigation by the

       DEA after local pharmacies in Muncie reported Hedrick’s practice.

       Specifically, the pharmacies informed the DEA that the total volume of




       1
         The Indiana Scheduled Prescription Electronic Collection and Tracking program (INSPECT) was designed
       to serve as a tool to address the problem of prescription drug abuse and diversion in Indiana. By compiling
       controlled substance information into an online database, INSPECT performs two critical functions: (1)
       maintains a clearinghouse of patient information for health care professionals; and (2) provides an important
       investigative tool for law enforcement. See About INSPECT, IN.gov, http://www.in.gov/pla/inspect/ (last
       visited Apr. 30, 2019).



       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019                                Page 6 of 22
       “controlled substance prescriptions being prescribed out of [Hedrick’s] . . .

       medical practice” was alarming. (Tr. Vol. II, p. 128). The pharmacies

       indicated that Hedrick’s clinic was prescribing “dangerous combinations of

       controlled substances,” i.e., “narcotics . . . with anti-depressant.” (Tr. Vol. II, p.

       128). Some other pharmacies had altogether stopped filling prescriptions from

       Hedrick and his practice. Following those complaints, the DEA conducted

       surveillance of Hedrick’s practice in Muncie in August and October of 2014.


[12]   On September 2, 2014, Hedrick’s chief financial officer, Lutz, sent a message to

       Hedrick stating, “To make payroll, I will need 60k. To pay all critical vendors I

       will need additional 20k.” (State’s Exh. Vol. II, p. 186). Over a series of

       several texts, Hedrick wrote back stating, “Wow! . . . Need to do some extreme

       stuff to stop this . . . Need to meet with you tomorrow night . . . Have to stop

       the hemorrhaging now . . . Can’t spend more than we have . . . We have a

       crisis.” (State’s Exh. Vol. II, p. 186). The following day, Lutz and Hedrick

       exchanged several text messages, and Hedrick angrily wrote back,


               This isn[’]t about you. This is about survival of the company and
               vital nature of cash flow. Several heads are better than one. We
               might have to renegotiate payment plans. Might have to stop
               paying American [E]xpress. Might try breaking up payments to
               others. Can [sic] afford to pay that much in one week. May
               have to not pay lawyers.


       (State’s Exh. Vol. II, p. 187).


[13]   That same month, the DEA interviewed three nurse practitioners from

       Hedrick’s practice. They included Gay Watson (Watson), Susan Adam-Hayes
       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019            Page 7 of 22
       (Adam-Hayes), and Sarah Nevil (Nevil). The nurses thereafter surrendered

       their respective DEA registration numbers. Despite the fact that Watson had

       surrendered her DEA registration number, Hedrick used it to issue the

       following prescriptions: (1) on October 2, 2014, two prescriptions, one for 120

       tablets of Norco and another for 90 tablets of Percocet; and (2) on October 16,

       2014, a prescription for 120 tablets of Percocet.


[14]   On October 20, 2014, the DEA executed a warrant at Hedrick’s Muncie office.

       The DEA also seized several patient records from Hendrick’s practice. During

       their course of investigation, the DEA discovered that additional prescriptions

       had been written using Watson’s suspended DEA registration number. The

       DEA also subpoenaed the three prescriptions in question from the pharmacies

       where they had been filled.


[15]   On January 6, 2015, the State filed an Information, charging Hedrick with three

       Counts of forgery, Level 6 felonies, and three Counts of registration offense,

       Level 6 felonies. For the forgery offenses, the State alleged that Hedrick had

       used Watson’s name and DEA registration number for three separate

       prescriptions. For the registration offenses, the State alleged that Hedrick,

       “knowingly or intentionally distributed controlled substances with a federal or

       state registration number that is fictitious, revoked, suspended or issued to

       another person.” (Appellant’s App. Vol. II, p. 40). A four-day jury trial was

       held, beginning on June 11, 2018. At the close of the evidence, the jury found

       Hedrick guilty as charged. On August 9, 2018, the trial court conducted a

       sentencing hearing and sentenced Hedrick to serve concurrent two-year terms

       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019         Page 8 of 22
       for each offense in the Department of Correction, all to be served through

       electronic home detention.


[16]   Hedrick now appeals. Additional facts will be provided as necessary.


                                DISCUSSION AND DECISION
                                          I. Admission of the Evidence

[17]   The admission or exclusion of evidence falls within the sound discretion of the

       trial court, and its determination regarding the admissibility of evidence is

       reviewed on appeal only for an abuse of discretion. Wilson v. State, 765 N.E.2d

       1265, 1272 (Ind. 2002). An abuse of discretion occurs when the trial court’s

       decision is clearly against the logic and effect of the facts and circumstances

       before the court. Doolin v. State, 970 N.E.2d 785, 787 (Ind. Ct. App. 2012).


                                                    A. Hearsay

[18]   Hedrick argues that Buchanan’s, Doctor’s, and a DEA agent’s testimony that

       local pharmacies had stopped filling prescriptions written by Hedrick and other

       medical providers in his practice, as well as the fact that insurance companies

       had stopped reimbursing Hedrick, was hearsay evidence and the trial court

       abused its discretion by admitting that evidence.


[19]   Hearsay is an out-of-court statement offered for “the truth of the matter

       asserted,” and it is generally not admissible as evidence. Ind. Evidence Rule

       801(c)(2), 802. “Whether a statement is hearsay will most often hinge on the

       purpose for which it is offered.” Blount v. State, 22 N.E.3d 559, 565 (Ind. 2014)

       (quoting United States v. Linwood, 142 F.3d 418, 425 (7th Cir. 1998)).
       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019          Page 9 of 22
                                                   1. DEA Agent

[20]   At Hedrick’s trial, a DEA agent testified that after Hedrick’s license had been

       placed on probation, the DEA began receiving complaints pertaining to

       Hedrick’s practice. When asked to describe the complaints, Hedrick’s counsel

       interjected and stated, “Objection for hearsay purposes. Go ahead.” (Tr. Vol.

       II, p. 128). The trial court did not issue a ruling on Hedrick’s objection, and the

       DEA agent proceeded to testify as follows:


               The complaints focused primarily on the concerns that the local
               pharmacies had regarding the total number of prescriptions
               being, controlled substance prescriptions being prescribed out of
               his business entity, his medical practice, by him and his
               employees and the dangerous combinations of controlled
               substances being prescribed.


       (Tr. Vol. II, p. 128). While it appears from the above excerpt that Hedrick

       objected to the evidence, he did not give the trial court the opportunity to

       evaluate the purpose of the statements which he now alleges to be inadmissible

       hearsay or to consider the applicability of exceptions to the hearsay rule. The

       failure to object at trial waives any claim of error and allows otherwise

       inadmissible hearsay evidence to be considered for substantive purposes. Scott

       v. State, 803 N.E.2d 1231, 1238 (Ind. Ct. App. 2004). Accordingly, Hedrick

       waives this issue for appellate review.


                                            2. Buchanan and Doctor

[21]   During Doctor’s testimony that local pharmacies had stopped filling

       prescriptions written by Hedrick and that insurance companies were not

       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019         Page 10 of 22
reimbursing Hedrick for any patients seen by him, the following exchange

occurred between Doctor and the State:


        [State]: Were you familiar or were you aware, during your
        employment, of occasions where insurance companies were
        refusing to reimburse Doctor Hedrick?


        [Doctor]: Yes.


        [Hedrick’s Counsel]: Objection, Your Honor. It calls for
        hearsay.


        [State]: I don’t think it calls for hearsay, Judge. I think it’s just
        calling for what her general knowledge of that, of what is going
        on inside the practice.


        [Hedrick’s Counsel]: If I understood, it was a question regarding
        insurance--


        [Trial Court]: Regarding insurance[?]


        [Hedrick’s Counsel]: Yes, regarding insurance, I mean, that’s the
        insurance company’s, if you will, for lack of a better term,
        statement that they are going to pay a bill or are they not going to
        pay a bill that’s the insurance company’s affirmative statement.
        It’s not for Ms. Doctor to testify to, it’s for the insurance
        company to testify to so that would be hearsay.


        [Trial Court]: . . . [State]?


        [State]: Judge, I don’t believe we are admitting that for the truth
        of the matter asserted. If we, if we accept that it’s hearsay, I’m
        just asking her whether or not she was [sic] knowledge of that

Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019                Page 11 of 22
        and then my follow up question’s going to be kind of what was
        taking place in regard[] to that being the situation inside that
        practice.


        [Trial Court]: The objection is overruled, you may answer the
        question.


        [Doctor]: Yes, I was made aware of that.


        [State]: And were there, were there steps being taken to kind of,
        not counteract that, but to get around the fact that insurance
        companies were no longer reimbursing you?


        [Doctor]: In November when I saw that an individual would
        sign a prescription and then hand it to Doctor Hedrick who
        would hand it to the patient, I asked about it and at that time I
        was told that he could not see and treat Blue Cross Blue Shield
        patients and that they were Blue Cross Blue Shield patients.


        [State]: Were there listings up in the office about what insurance
        companies [Hedrick] could see and could not see?


        [Doctor]: Yes.


(Tr. Vol. II, pp. 214-17). As for Buchanan’s testimony relating to the same,

Hedrick again objected on hearsay grounds. When the trial court asked the

State to respond to Hedrick’s hearsay objection, the following dialogue

occurred:


        [The State]: Judge, this testimony that Ms. Buchanan’s about to
        testify is not being offered for the truth of the matter, it’s being
        offered for the reasons that different steps were taken within the

Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019            Page 12 of 22
               practice, her knowledge within the practice and the time she was
               employed there goes to that.


               [Trial Court]: The [o]bjection’s [sic] overruled . . . .


               [Hedrick’s Counsel]: If I could make one request, Your Honor, if
               that is what’s coming in . . . [is] the same thing [that] was
               testified to by Ms. Doctor, [] I guess [] I would call a curative
               instruction to the jury as far as it’s not to be considered for the
               truth, but rather--


               [Trial Court]: An explanation of the process in the office?


               [Hedrick’s Counsel]: Yes.


               [Trial Court]: So, [m]embers of the [j]ury, basically, I’m
               instructing you to consider this particular evidence as evidence of
               the process in the office and you are not to use it to actually
               ultimately make a decision about whether [Hedrick] is guilty or
               not guilty. It’s just, it’s a process, or excuse me, it’s evidence to
               help you understand the general process in the office. Go ahead.


       (Tr. Vol. II, p. 247).


[22]   Hedrick argues, trial court’s admonishment did not cure any resulting

       prejudice. We disagree. A trial court’s timely and accurate admonishment to

       the jury is presumed to cure any alleged error in the admission of evidence. See

       Walker v. State, 988 N.E.2d 341, 347 (Ind. Ct. App. 2013), trans. denied. Because

       the trial court admonished the jury and directed the jury to focus on the fact

       that Buchanan’s and Doctor’s testimonies were in relation to their knowledge of

       the internal operations of Hedrick’s practice, we conclude that it cured any
       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019           Page 13 of 22
       prejudice or potential for unfair harm arising from the statements. Accordingly,

       we find no error here.


                                          II. Sufficiency of the Evidence

[23]   Hedrick claims that there was insufficient evidence to convict him of the three

       Counts of Level 6 felony forgery, and the three Counts of Level 6 felony

       registration offense. When reviewing a claim of insufficient evidence, it is well

       established that our court does not reweigh evidence or assess the credibility of

       witnesses. Walker v. State, 998 N.E.2d 724, 726 (Ind. 2013). Instead, we

       consider all of the evidence, and any reasonable inferences that may be drawn

       therefrom, in a light most favorable to the verdict. Id. We will uphold the

       conviction “‘if there is substantial evidence of probative value supporting each

       element of the crime from which a reasonable trier of fact could have found the

       defendant guilty beyond a reasonable doubt.’” Id. (quoting Davis v. State, 813

       N.E.2d 1176, 1178 (Ind. 2004)).


                                                     A. Forgery

[24]   Indiana Code section 35-43-5-2(d) provides that “a person who, with intent to

       defraud, makes, utters, or possesses a written instrument in such a manner that

       it purports to have been made: (1) by another person; (2) at another time; (3)

       with different provisions; or (4) by authority of one who did not give authority;

       commits forgery, commits forgery, a Level 6 felony.” The only element

       Hedrick contends that the State failed to prove beyond a reasonable doubt is the

       intent to defraud prong.



       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019        Page 14 of 22
[25]   “Proof of intent to defraud requires a showing that the defendant demonstrated

       ‘intent to deceive and thereby work a reliance and injury.’” Bocanegra v. State,

       969 N.E.2d 1026, 1028 (Ind. Ct. App. 2012), trans. denied (quoting Wendling v.

       State, 465 N.E.2d 169, 170 (Ind. 1984)). Because intent is a mental state, the

       fact-finder often must “resort to the reasonable inferences based upon an

       examination of the surrounding circumstances to determine” whether—from

       the person’s conduct and the natural consequences therefrom—there is a

       showing or inference of the requisite criminal intent. Diallo v. State, 928 N.E.2d

       250, 253 (Ind. Ct. App. 2010). In making this determination, the fact-finder

       looks to the person’s conduct and the natural consequences therefrom. Brown v.

       State, 64 N.E.3d 1219, 1232 (Ind. Ct. App. 2016), trans. denied.


[26]   The State presented evidence that Hedrick’s pattern of conduct at his practice,

       supported the conclusion that Hedrick did not make a mistake when he signed

       the three prescriptions bearing Watson’s name and DEA registration number;

       but rather, that it was part of his business practice. The State presented

       evidence of several other instances where Hedrick or members of his staff

       signed prescriptions using someone else’s name and DEA registration number.

       State’s Exhibits 43, 44, and 45, bearing Buchanan’s name and DEA registration

       number were signed by someone other than Buchanan. Buchanan was in

       Texas when Exhibit 43 was signed. Buchanan testified that after she left

       Hedrick’s practice, there were several prescriptions called in using her name.

       State’s Exhibits 46 through 48 had Doctor’s name and DEA registration

       number at the top, but those prescriptions had not been signed by Doctor.


       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019         Page 15 of 22
       Finally, State’s Exhibit 58, bore Nevil’s name and DEA registration number.

       Nevil was one of the three nurse practitioners who had been questioned by the

       DEA and had surrendered her DEA registration number, yet, a prescription

       with Nevil’s name and DEA number was issued after Nevil surrendered her

       DEA registration number and was no longer working at Hedrick’s practice.


[27]   Even though Watson had surrendered her DEA registration number in

       September 2014, which meant that she could not prescribe controlled drugs, she

       remained employed at Hedrick’s practice. Hedrick testified that daily, he would

       treat 30 patients. However, the INSPECT report showed that on October 2,

       2014, Hedrick saw 85 patients and issued 140 prescriptions. Then on October

       16, 2014, Hedrick saw 92 patients and wrote 148 prescriptions for those

       patients. Two prescriptions issued on October 2, 2014, which bore Watson’s

       name in print and DEA registration number, had been signed by Hedrick. An

       additional prescription issued on October 16, 2014, bearing Watson’s name in

       print and DEA registration number, had been signed by Hedrick.


[28]   The procedure of writing a prescription at Hedrick’s practice entailed the

       following: After a patient was seen, a doctor or nurse practitioner would

       instruct a medical assistant who, in turn, would generate a prescription and

       print it out. The prescribing doctor or nurse practitioner would then review the

       prescription, verify the patient’s name, the dosage units, and sign it before

       giving it to the patient. Hedrick’s contention on appeal is that he mistakenly

       believed that he was signing his name to his own prescriptions, and not

       Watson’s, lacks merit. Hedrick assigned that error to the medical assistants at

       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019         Page 16 of 22
       his practice, claiming that the medical assistants must have generated the wrong

       prescription, which he mistakenly signed. Notwithstanding his assertion,

       throughout the trial, witnesses reiterated that it is the prescriber’s duty to ensure

       that all components of a prescription are correct.


[29]   In addition, we find that the fact that Hedrick’s practice was undergoing

       financial trouble would also have explained to the jury why Hedrick took the

       risk of using an invalid DEA registration number. The evidence in the record

       shows that after the Board placed Hedrick’s license on indefinite probation on

       April 2, 2013, several restrictions were put in place. Hedrick’s practice

       thereafter began facing severe financial cash-flow problems. For instance, in

       December 2013, Fifth Third Bank requested that Hedrick hire a consulting firm

       to improve the stability of the organization. At trial, Hedrick admitted that his

       practice was undergoing financial stress. In September 2014, a month before

       Hedrick signed the prescriptions that are the subject of this case, Hedrick’s chief

       financial officer, Lutz wrote a text to Hedrick stating that the practice needed

       $60,000 to make payroll, and an additional $20,000 to pay critical vendors.

       Hedrick was shocked by the request, and over a series of several texts, Hedrick

       wrote back stating, “Wow! . . . Need to do some extreme stuff to stop this . . .

       Need to meet with you tomorrow night . . . Have to stop the hemorrhaging

       now . . . Can’t spend more than we have. . . We have a crisis.” (State’s Exh.

       Vol. II, p. 186).


[30]   Here, the jury could have reasonably concluded that amid the financial

       struggles of the practice, Hedrick took risks that he otherwise would not have,

       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019           Page 17 of 22
       i.e., applying a signature to prescriptions purporting to be written by Watson.

       Further, as discussed above, we note that the prescriptions bearing Watson’s

       credentials and signed by Hedrick were not isolated occurrences; they were part

       of a larger pattern of Hedrick’s practice. Accordingly, we conclude that the

       State proved beyond a reasonable doubt that Hedrick committed three Counts

       of forgery when he signed three separate prescriptions which bore Watson’s

       name, and her suspended DEA registration number.


                                             B. Registration Offense

[31]   For the registration offenses, Indiana Code section 35-48-4-14(b)(2) provides

       that a person who knowingly or intentionally uses in the course of the: (A)

       manufacture of; (B) the financing of the manufacture of; or (C) distribution of; a

       controlled substance with a federal or state registration number that is fictitious,

       revoked, suspended, or issued to another person; commits a Level 6 felony.


[32]   “A person engages in conduct ‘intentionally’ if, when he engages in the

       conduct, it is his conscious objective to do so[;]” and a “person engages in

       conduct ‘knowingly’ if, when he engages in the conduct, he is aware of a high

       probability that he is doing so.” I.C. § 35-41-2-2(a)-(b). Federal regulations

       require that the medical practitioner’s DEA registration number be listed on

       any prescription. See 21 C.F.R. § 1306.05.


[33]   Hedrick argues, “there is no logical reason for [him] to sign his own name to a

       surrendered DEA number. But beyond that, the State’s own evidence proves

       that it is an easy mistake to make.” (Appellant’s Br. p. 22). Contrary to his


       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019          Page 18 of 22
       assertion, Hedrick testified that he was aware that Watson had surrendered her

       DEA registration number in October 2014. Further, uncontroverted evidence

       was presented that prescription forms for controlled substances must bear the

       prescriber’s name, DEA registration number, and must also be signed by the

       prescriber. As the prescribing doctor, Hedrick should have checked the

       prescription forms and ensured that all aspects were accurate.


[34]   Hedrick then suggests that it would be illogical for him to prescribe controlled

       substances under someone else’s surrendered DEA registration number because

       a pharmacist would not fill it. This argument lacks merit. First, the three

       prescriptions that had Watson’s name and her surrendered DEA registration

       number were successfully filled at pharmacies. Further, the DEA agent who

       testified at Hedrick’s trial stated that once a DEA registration number has been

       surrendered, the DEA monitors its activity to ensure that the number is not

       used for prescribing controlled substances. Contrary to Hedrick’s assertion, if it

       were impossible for prescribers to use an invalid DEA registration number,

       there would be no reason for the DEA to further investigate. In light of the

       foregoing, we conclude that the State proved beyond a reasonable doubt that

       Hedrick committed the registration offenses.


                                        III. Continuous Crime Doctrine

[35]   Hedrick argues that two of his forgery convictions should be vacated under the

       continuous crime doctrine. The continuous crime doctrine defines those

       instances where a defendant’s conduct amounts only to a single chargeable

       crime and prevents the State from charging a defendant twice for the same

       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019        Page 19 of 22
       continuous offense. Koch v. State, 952 N.E.2d 359, 373 (Ind. Ct. App. 2011),

       trans. denied. The doctrine “essentially provides that actions that are sufficient

       in themselves to constitute separate criminal offenses may be so compressed in

       terms of time, place, singleness of purpose, and continuity of action as to

       constitute a single transaction.” Id. (citation omitted). The doctrine applies in

       those situations where a defendant is charged multiple times with the same

       offense. Id. The continuous crime doctrine does not seek to reconcile the

       double jeopardy implications of two distinct chargeable crimes; rather, it defines

       those instances where a defendant’s conduct amounts only to a single

       chargeable crime. Hines v. State, 30 N.E.3d 1216, 1219 (Ind. 2015). The

       continuous crime doctrine requires a fact-sensitive analysis. Chavez v. State, 988

       N.E.2d 1226, 1229 (Ind. Ct. App. 2013), trans. denied. We turn to whether

       Hedrick’s actions of signing three prescriptions bearing Watson’s name and

       DEA registration number were sufficiently compressed in terms of time, place,

       singleness of purpose, and continuity of action so as to constitute a single

       transaction for purposes of the continuous crime doctrine. See Koch, 952

       N.E.2d at 373.


[36]   “The purpose [of the continuous crime doctrine] is to prevent the State from

       charging a defendant twice for the same continuous offense.” Firestone v. State,

       838 N.E.2d 468, 472 (Ind. Ct. App. 2005). In Firestone, this court held that the

       crimes of rape and criminal deviate conduct were not continuous, but separate

       and distinct crimes when the defendant raped the victim, and then forced her to

       perform oral sex on him. Id.

       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019          Page 20 of 22
[37]   Further, we find that our decision in Benson v. State, 73 N.E.3d 198, 203 (Ind.

       Ct. App. 2017), trans. denied, demonstrates the purpose of the continuous crime

       doctrine. In Benson, this court found “the evidence indicates that, over the

       course of ninety seconds, Benson shot a gun at Officer Geiger on two occasions

       during the brief, continuous pursuit. Under these circumstances, the

       continuous crime doctrine applies, and Benson could be properly charged with

       only one count of attempted murder, not two counts.” Id.


[38]   Under the continuous crime doctrine, Hedrick is requesting us to vacate Count

       II and III. We acknowledge that Hedrick was charged with the same criminal

       offenses in Count I through III; however, we reject Hedrick’s argument that

       Count II and III constituted the same “continuous” offense. The charging

       Information outlines that Hedrick’s forgery charges in Count I and II were for

       the prescriptions he signed on October 2, 2014, bearing Watson’s name and her

       suspended DEA registration number. In Count III, the State alleged that

       Hedrick had committed a similar forgery offense two weeks later, on October

       16, 2014.


[39]   Looking at the continuity element of the crime doctrine, the State presented

       evidence that Hedrick signed one prescription on October 2, 2014, and two

       weeks later, Hedrick signed another prescription on October 16, 2014. These

       prescriptions were for different patients. The continuity of Hedrick’s actions—

       signing two different prescriptions for two different patients seen at separate

       times and bearing Watson’s name and suspended DEA registration number—

       does not negate the fact that the acts were separate criminal acts, accomplished

       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019         Page 21 of 22
       by Hedrick’s separate actions. Accordingly, we conclude that Hedrick’s

       convictions do not violate the continuous crime doctrine.


                                              CONCLUSION
[40]   Based on the foregoing, we conclude that the trial court did not commit error by

       admitting hearsay evidence. Also, we conclude that the State presented

       sufficient evidence beyond a reasonable doubt to support Hedrick’s conviction;

       and his convictions do not violate the continuous crime doctrine.


[41]   Affirmed


[42]   Bailey, J. and Pyle, J. concur




       Court of Appeals of Indiana | Opinion 18A-CR-1945 | May 29, 2019      Page 22 of 22